DETAILED ACTION
1.          Claims 1-7, 10-16, and 25 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 4/15/2020 and 8/20/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
10.         Claims 1-3, 10-12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0345298 A1 to Frank (hereinafter “Frank”) in view of United States Patent Application Publication 2013/0182663 A1 to Ji et al. (hereinafter “Ji”).
            Regarding Claim 1, Frank discloses a method of power control for a user device (Frank: [0003] – corresponds to an uplink transmission power for contiguous, non-contiguous, and almost-contiguous resource-block allocations.), comprising: 
     determining, by a user device within a wireless network, a base station channel bandwidth (Frank: [0030] and [0035] – mobile terminal determines an overall bandwidth.); 
     receiving, by the user device, a resource block allocation including one or more resource blocks in a user device channel bandwidth that are allocated to the user device (Frank: [0026-0027] – base station allocates to the mobile terminal a contiguous allocation of resource blocks or non-contiguous allocation of resource blocks. See also [0030] – describing the allocation as part of the overall bandwidth.), the user device channel bandwidth being a bandwidth part of the base station channel bandwidth that is less than the base station channel bandwidth (Frank: [0030] and [0070-0072] – the overall bandwidth includes two sets of resource blocks separated by punctured resource blocks, in one example.).
contiguous A-MPR can apply when a left gap is less than X and a right gap is less than Y. The values of X and Y can be fixed in the specification or can be configured by the eNB subject to a maximum value in the specification. If X and Y are configured, these values can be signaled or otherwise provided to the UE. For example, the maximum value of X and Y can be specified in 36.101. X and Y can also be specified per CA combination, per bandwidth combination, and per CA_NS_0x signaled” (Frank: [0067]), Frank does not expressly disclose determining, by the user device, a distance of the resource block allocation from at least one edge of the base station channel bandwidth, and controlling, by the user device based on the distance, a transmission power of the user device for uplink transmission via the resource block allocation.
            However, this feature cannot be considered new or novel in the presence of Ji. Ji is similarly concerned with maximum power reduction in a wireless communication system, particular to uplink communications (Ji: [0003] and [0009]). Ji discloses determining, by the user device, a distance of a resource block allocation from at least one edge of the base station channel bandwidth (Ji: [0009] and [0046-0051] – corresponds to mobile device determining the resource block index, or end of the resource block and the length of resource blocks, which are used to identify a range or region in either the entire bandwidth or part of the bandwidth. A break point is calculated based on a distance from an adjacent channel and a channel bandwidth.), and controlling, by the user device based on the distance, a transmission power of the user device for uplink transmission via the resource block allocation (Ji: [0009], [0011], [0046-0051], and [0068] – “Based on the ending RB index and the length of the contiguous RB allocation, a power relaxation allowance is identified, in block 802, in a table of power relaxation allowances, wherein power relaxation allowances correspond to a plurality of regions defined based on a transmission channel bandwidth and a distance from an adjacent band, and wherein the identified power relaxation allowance is located in one of the plurality of regions associated with the ending RB index and the length of the contiguous RB allocation. In block 803, the mobile device adjusts the transmission power at the mobile device according to the indication.” A distance is one of a plurality of parameters that assist in determining an uplink transmission power from the mobile terminal.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Frank in view of Ji to determine a transmission power based on a distance of a resource allocation for the reasons of reducing interference in uplink transmissions (Ji: [0007]).
            Regarding Claim 2, the combination of Frank and Ji discloses the method of claim 1 wherein Ji further discloses the controlling comprises: 
     controlling, by the user device based on the distance, a maximum transmission power of the user device for uplink transmission via the resource block allocation (Ji: [0009], [0011], [0046-0051], and [0068] – “Based on the ending RB index and the length of the contiguous RB allocation, a power relaxation allowance is identified, in block 802, in a table of power relaxation allowances, wherein power relaxation allowances correspond to a plurality of regions defined based on a transmission channel bandwidth and a distance from an adjacent band, and wherein the identified power relaxation allowance is located in one of the plurality of regions associated with the ending RB index and the length of the contiguous RB allocation. In block 803, the mobile device adjusts the transmission power at the mobile device according to the indication.” A distance is one of a plurality of parameters that assist in determining an uplink transmission power from the mobile terminal.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Frank in view of Ji to determine a transmission power based on a distance of a resource allocation for the reasons of reducing interference in uplink transmissions (Ji: [0007]).
            Regarding Claim 3, the combination of Frank and Ji discloses the method of claim 1 wherein Ji further discloses the controlling comprises:
     determining, by the user device based on the distance, a maximum power reduction value (Ji: [0009], [0011], [0046-0051], and [0068] – corresponds to MPR value look-up based at least, in part, on a distance value.);
     determining, by the user device based on the maximum power reduction value, a maximum transmission power (Ji: [0009], [0011], [0046-0051], and [0068] – “Based on the ending RB index and the length of the contiguous RB allocation, a power relaxation allowance is identified, in block 802, in a table of power relaxation allowances, wherein power relaxation allowances correspond to a plurality of regions defined based on a transmission channel bandwidth and a distance from an adjacent band, and wherein the identified power relaxation allowance is located in one of the plurality of regions associated with the ending RB index and the length of the contiguous RB allocation. In block 803, the mobile device adjusts the transmission power at the mobile device according to the indication.” A distance is one of a plurality and
     controlling, by the user device based on signals received from a base station, a transmission power of the user device for uplink transmission via the resource block allocation within a power range up to the maximum transmission power (Ji: [0009], [0011], [0046-0051], and [0068] – “Based on the ending RB index and the length of the contiguous RB allocation, a power relaxation allowance is identified, in block 802, in a table of power relaxation allowances, wherein power relaxation allowances correspond to a plurality of regions defined based on a transmission channel bandwidth and a distance from an adjacent band, and wherein the identified power relaxation allowance is located in one of the plurality of regions associated with the ending RB index and the length of the contiguous RB allocation. In block 803, the mobile device adjusts the transmission power at the mobile device according to the indication.” A distance is one of a plurality of parameters that assist in determining an uplink transmission power from the mobile terminal. In [0047], Ji further details that MPR values may be grouped based on ranges of RB indexes and RB lengths.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Frank in view of Ji to determine a transmission power based on a distance of a resource allocation for the reasons of reducing interference in uplink transmissions (Ji: [0007]).

            Claims 10-12, directed to an apparatus embodiment of claims 1-3, recite similar features as claims 1-3, respectively, and are therefore rejected upon the same grounds as claims 1-3. Please see above rejections of claims 1-3. Frank further discloses the apparatus comprising a memory and processor in at least Figure 3 with [0013].
            Claim 25, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Frank further discloses the apparatus comprising a medium in at least Figure 3 with [0013] and [0084].
            
Allowable Subject Matter
11.         Claims 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0139702 A1 to Ramkumar et al. at [0005-0008], [0042], [0086];
US PGPub 2017/0230919 A1 to Siomina at [0056-0058], [0097], [0302];
US PGPub 2016/0353343 A1 to Rahman et al. at [0018], [0032];
US PGPub 2016/0037463 A1 to Siomina at [0048-0049], [0076];
US PGPub 2015/0011236 A1 to Kazmi et al. at [0037-0042], [0279], [0283], [0340-0360];
US PGPub 2013/0235838 A1 to Kim et al. at [0060-0072];
US PGPub 2013/0182661 A1 to Piipponen et al. at [0058-0060], [0074-0080], [0102-0105];
US PGPub 2012/0075989 A1 to Roessel et al. at [0088], [0103-0113], [0125], [0130].

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 18, 2021